Name: Commission Regulation (EC) No 184/2004 of 2 February 2004 terminating the system of retrospective surveillance in relation to certain steel products established by Regulation (EC) No 1695/2002
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  international affairs;  tariff policy;  iron, steel and other metal industries;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|32004R0184Commission Regulation (EC) No 184/2004 of 2 February 2004 terminating the system of retrospective surveillance in relation to certain steel products established by Regulation (EC) No 1695/2002 Official Journal L 029 , 03/02/2004 P. 0003 - 0003Commission Regulation (EC) No 184/2004of 2 February 2004terminating the system of retrospective surveillance in relation to certain steel products established by Regulation (EC) No 1695/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) No 518/94(1), as last amended by Council Regulation (EC) No 2474/2000(2), and in particular Article 21 thereof,Having regard to Council Regulation (EC) No 519/94 of 7 March 1994 on common rules for imports from certain third countries and repealing Regulations (EEC) No 1765/82, (EEC) No 1766/82 and (EEC) No 3420/83(3), as last amended by Regulation (EC) No 427/2003(4), and in particular Article 18 thereof,After consultations within the Advisory Committee established under Article 4 of Regulation (EC) No 3285/94 and of Regulation (EC) No 519/94 respectively,Whereas:PROCEDURE(1) On 27 September 2002, following a full investigation in relation to twenty one steel products, the Commission found that the trends in imports of certain steel products threatened to cause injury to the Community producers, and that it was in the interests of the Community to establish a system of retrospective surveillance. A system of retrospective surveillance was therefore established by Commission Regulation (EC) No 1695/2002(5) in relation to 14 steel products, namely electrical sheets (other than GOES), metallic coated sheets, organic coated sheet, tin mill products, quarto plates, wide flats, non alloy merchant bars and light sections, alloy merchant bars and light sections, rebars, stainless bars and light shapes, stainless wire rod, stainless steel wire, gas pipes and hollow sections (all as more particularly described in Annex 1 to the aforementioned regulation).(2) In recital 64 of Commission Regulation (EC) No 1695/2002, the Commission recalled that the surveillance measures should be in place for the same duration as the definitive safeguard measures on certain steel products imposed by Commission Regulation (EC) No 1694/2002(6). Those definitive safeguard measures were terminated with effect from 8 December 2003 by Commission Regulation (EC) No 2142/2003(7). In consequence, the surveillance measures should now be terminated,HAS ADOPTED THIS REGULATION:Article 1Article 3 of Commission Regulation (EC) No 1695/2002 is hereby repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 February 2004.For the CommissionPascal LamyMember of the Commission(1) OJ L 349, 31.12.1994, p. 53.(2) OJ L 286, 11.11.2000, p. 1.(3) OJ L 67, 10.3.1994, p. 89.(4) OJ L 65, 8.3.2003, p. 1.(5) OJ L 261, 28.9.2002, p. 124.(6) OJ L 261, 28.9.2002, p. 1.(7) OJ L 321, 6.12.2003, p. 11.